Citation Nr: 1647339	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue and body pain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of shrapnel wounds.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder disability.

5.   Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

7.  Whether new and material evidence has been received to reopen a claim for service connection for allergic rhinitis.

8.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

9.  Whether new and material evidence has been received to reopen a claim for service connection for fecal incontinence.

10.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

12.  Entitlement to service connection for a right knee disability.

13.  Entitlement to service connection for a right ankle disability.

14.  Entitlement to service connection for hearing loss.

15.  Entitlement to service connection for left ankle scars.

16.  Entitlement to a compensable initial rating for left Achilles tendonitis.

17.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine.

18. Entitlement to a compensable initial rating for headaches.

19. Entitlement to total disability due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2011, November 2011, May 2014, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The acquired psychiatric disorder claim was certified to the Board as a claim to reopen.  The June 2011 rating decision, in pertinent part, denied a claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression.  In April 2012, the Veteran submitted a statement requesting reconsideration of that PTSD issue, arguing against the quality of the VA examination and in June 2012, he submitted a self-completed PTSD assessment.  No action was taken on this request until the Veteran submitted a new claim for service connection, which was adjudicated in the May 2014 rating decision.  Consequently, as new and material evidence was received within the year following the June 2011 rating decision, the decision did not become final, and is now on appeal.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder on appeal is the original service connection claim and not a claim to reopen, as reflected on the title page.    

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for hearing loss, left ankle scars, and acquired psychiatric disabilities and entitlement to increased ratings for Achilles tendonitis, lumbar spine disability, and headaches are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A June 2011 rating decision denied claims of entitlement to service connection for fatigue and body pain, a left knee disability, and residuals of shrapnel wounds; the Veteran did not appeal those issues, and no new and material evidence was received within a year of the denial.

2.  A November 2011 rating decision denied claims of entitlement to service connection for bilateral shoulder, bilateral hip, tinnitus, sinusitis, allergic rhinitis, fecal incontinence, and skin disabilities; the Veteran did not appeal of those issues, and no new and material evidence was received within a year of the denial.

3.  The evidence added to the record after the expiration of the appeal periods following the June 2011 and November 2011 rating decision includes evidence that is both cumulative and redundant of the evidence previously of record and that does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for fatigue and body pain, a left knee disability, and residuals of shrapnel wounds, bilateral shoulder disability, bilateral hip disability, tinnitus, sinusitis, allergic rhinitis, fecal incontinence, and skin disabilities.

4.  A right knee disability has not been present during the pendency of this claim.

5.  A right ankle disability has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The June 2011 and November 2011 rating decisions are final.  38 U.S.C.A. 
§ 7105 (c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010 and 2011); currently, 38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for fatigue and body pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of shrapnel wounds.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for allergic rhinitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for fecal incontinence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

12.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

13.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records, post-service VA treatment records, and records from the Social Security Administration (SSA).  The Board acknowledges that the Veteran has not been afforded VA examinations with regard to the claims decided herein.  The RO declined to reopen his service connection claims for fatigue and body pain, left knee disability, residuals of shrapnel wounds, bilateral shoulder disability, bilateral hip disability, tinnitus, sinusitis, allergic rhinitis, fecal incontinence, and skin disability claims, and the Board also does so below.  VA is not required to obtain an opinion in response to a claim to reopen if new and material evidence has not been presented. See 38 C.F.R. § 3.159 (c)(4). 

With regard to the Veteran's right knee and right ankle service connection claims, the evidence does not establish a current disability for these claims.  Therefore, there is no disability for which service connection can be granted, and a VA examination to assess the etiology of a current disability is not warranted.  

The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II. New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran is seeking to reopen claims seeking service connection for fatigue and body pain, residuals of shrapnel wounds, and bilateral shoulder, bilateral hip, tinnitus, sinusitis, allergic rhinitis, fecal incontinence, skin, and left knee disabilities.  These claims were initially denied in June 2011 and November 2011 rating decisions.  The Veteran did not appeal the denial of these issues and new and material evidence was not received within one year of the denials.  Therefore, the June 2011 and November 2011 rating decisions became final.  

In June 2011, service connection for fatigue and body pain, a left knee disability, and residuals of shrapnel wounds was denied on the basis that service treatment records did not show diagnosis or treatment for the disability.  In addition, the rating decision noted that post-service fatigue and body pain complaints were associated with nonservice-connected hepatitis C and post-service medical evidence did not show treatment for a left knee disability or residuals of shrapnel wounds. 

The November 2011 rating decision denied service connection for bilateral shoulder and hip disabilities, sinusitis, and allergic rhinitis on the basis that service treatment records contained no evidence of the disabilities and post-service evidence did not show a current disability linked to military service.  Service connection for tinnitus, fecal incontinence, and a skin disability was denied because the evidence did not establish a relationship between a current diagnosis and military service.  
Since that time, additional VA treatment notes and written submissions by the Veteran have been received.  However, while this evidence was not of record at the time of the June 2011 and November 2011 decisions, nothing in this evidence relates to previously unestablished facts necessary to substantiate the claims.  Accordingly, reopening of the claims of entitlement to service connection for fatigue and body pain, a left knee disability, residuals of shrapnel wounds, a bilateral should disability, a bilateral hip disability, tinnitus, sinusitis, allergic rhinitis, fecal incontinence, and a skin disability is not in order, and the claims are denied.

III. Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
        
"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has filed claims of entitlement to service connection for right knee and right ankle disabilities.  He has, however, made no specific allegations regarding an in-service event or injury or current symptoms of the right knee or right ankle. 

Service treatment records are devoid of complaint, treatment, or diagnosis associated with the right knee and right ankle.  In addition, post-service treatment notes reflect no diagnosed disability of the right knee or right ankle.  A June 2011 VA General Medical examination revealed no joint symptoms or indication for a joint examination.  In light of the above, the Board concludes that the Veteran does not have a current disability of the right knee or right ankle for which service connection can be established.  Therefore, the claims of entitlement to service connection for a right knee disability and right ankle disability are denied. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. 
§ 5107; see also Gilbert.  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable to these claims.  


ORDER

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for fatigue and body pain is denied.

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for a left knee disability is denied.

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for residuals of shrapnel wounds is denied.
As new and material evidence has not been received, reopening of the claim of entitlement to service connection for a bilateral shoulder disability is denied.

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for bilateral hip disability is denied.

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for tinnitus is denied.

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for sinusitis is denied.

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for allergic rhinitis is denied.

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for fecal incontinence is denied.

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right ankle disability is denied.


REMAND

With regard to the increased rating claims and service connection claims for left ankle scars and hearing loss, the Veteran did not report for examinations scheduled for September 2014.  VA is not obligated to provide the Veteran with further opportunities for a VA examination without a showing of good cause for his absence.  38 C.F.R. §3.655 (2016).  The Veteran has offered no good cause explanation for not attending the examinations.  However, the Board finds that the record is incomplete with regard to documentation of the examinations being scheduled, leaving the Board unable to reach a conclusion as to whether VA fulfilled its duty to assist in scheduling the examinations. 

A review of the examinations requests shows that examinations requested in March 2014 for hearing loss, tinnitus, back, and headaches, were processed by the Amarillo Health Care System (HCS) and a June 2014 Deferred Rating Decision states that examinations requested of the Albuquerque VA Medical Center (VAMC) in May 2014 for left ankle scars and Achilles tendonitis were cancelled for incorrect jurisdiction.  A subsequent VA examination request was made of the Amarillo VAMC for the left ankle scar and tendonitis examinations.  There is no subsequent request for the hearing loss, tinnitus, back, and headache examinations of record.  

Examinations performed in May 2011 and September 2011 were conducted at the Albuquerque VAMC, and the Veteran was advised in a May 2011 letter that the Albuquerque VAMC was where examinations were scheduled for his part of New Mexico.  Further, the Veteran receives treatment at the Albuquerque VAMC.  Finally, even though copies of the examination requests are of record, there are no copies of correspondence from the RO advising the Veteran that examinations were being scheduled or from the VAMC informing him of the date and time of the examinations.  The notifications from the VAMC to the RO that the examinations had been cancelled because the Veteran did not attend are also not of record, even though they are cited as evidence in the March 2016 statements of the case. 

Further, the United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the previous spine examination incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The April 2011 spine examination report does not meet these requirements.  For the above reasons, the Board determines that the Veteran should be afforded another opportunity to attend VA examinations with respect to his increased rating claims for back, Achilles tendonitis, and headache disabilities and service connection claims for left ankle scars and hearing loss.     

As for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, VA treatment notes dated from September 1998 to October 1998 include a positive PTSD screen, and VA treatment notes dated in 2014 and 2015 show a diagnosis of PTSD, Chronic on the Veteran's problem list.  In addition, records from the Social Security Administration reflect that, in April 2004, the Veteran was diagnosed with dysthymic disorder associated with his physical problems, which included his service-connected headaches and arthritis.  The Veteran has also offered specific arguments in support of a diagnosis for PTSD, including the submission of a PTSD assessment form indicating the symptoms he endorses.  Consequently, the Board determines that the Veteran should be afforded another VA examination to assess the nature and etiology of any acquired psychiatric disorder present during the pendency of the claim. 

In addition, there are VA treatment notes of record dated from September 1998 to October 1998, December 1999, and from May 2010 forward.  However, the Veteran carries a diagnosis of PTSD that is not assigned in these records.  Further, an October 1998 VA treatment note indicates that the Veteran should be evaluated specifically for PTSD.  Therefore, the RO should ensure that all VA treatment notes dated from October 1998 through the present have been associated with the claims file.  

Finally, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). As the claim for TDIU is dependent, at least in part, on the outcomes of the service connection and increased rating claims, the TDIU claim must also be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including VA treatment notes dated from October 1998 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  The Veteran should be afforded an examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder was caused or aggravated beyond normal progression by one or more of the Veteran's service-connected physical disabilities?

If a diagnosis of PTSD is assigned, the examiner should state the specific stressor(s) that supports the diagnosis.
For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran should be afforded an examination by an audiologist to determine the existence and etiology of his hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

If the examiner finds that the Veteran has a hearing loss disability, based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The Veteran should be afforded an examination by a physician with sufficient expertise to determine the existence and etiology of left ankle scars.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

If the examiner finds that the Veteran has scars of the left ankle, based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The Veteran should be afforded the appropriate VA examination to assess the current nature and severity of his left Achilles tendonitis.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

6.  The Veteran should be afforded the appropriate VA examination to determine the degree of severity of his lumbar spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016)

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

7.  The Veteran should be afforded the appropriate VA examination to assess the current nature and severity of his headaches.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

8.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
9.  Then, the RO or the AMC should adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


